                                                            United States District Court
                                                              Southern District of Texas

                                                                 ENTERED
                IN THE UNITED STATES DISTRICT COURT
                                                                 June 27, 2019
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION                    David J. Bradley, Clerk



FREDRICK WAYNE JOHNSON,            §
TDCJ #538010,                      §
                                   §
                Petitioner,        §
                                   §
v.                                 §
                                   §        CIVIL ACTION NO. H-19-1975
LORIE DAVIS, Director,             §
Texas Department of Criminal       §
Justice - Correctional             §
Institutions Division,             §
                                   §
                Respondent.        §


                   MEMORANDUM OPINION AND ORDER


      Fredrick Wayne Johnson, also known as Frederick Wayne Johnson

(TDCJ #538010; former SPN #00201268), has filed a Petition for a

Writ of Habeas Corpus by a Person in State Custody ("Petition")

(Docket Entry No. 1) to challenge a conviction entered against him

in 1990.   He has also filed an Application to Proceed In Forma

Pauperis (Docket Entry No. 2) and Appellant's Motion for Summary

Judgment with Brief in Support ("Johnson's MSJ") (Docket Entry No.

4).   After considering all of the pleadings and the applicable law

pursuant to Rule 4 of the Rules Governing Section 2254 Proceedings

in the United States District Courts, this case will be dismissed

for the reasons explained below.


                          I.   Background

      On February 7, 1990, a jury in the 177th District Court for

Harris County, Texas, found Johnson guilty of aggravated sexual
assault of a child and sentenced him to life imprisonment in Cause

No. 527808.1    On direct appeal Johnson argued that the trial court
improperly excluded evidence that the 16-year-old victim was
promiscuous, among other things, but the intermediate court of
appeals rejected all of his arguments and affirmed the conviction.

See Johnson v. State, 800 S.W.2d 563 (Tex. App. - Houston [14th
Dist.] 1990, pet. ref'd).
     Subsequently, Johnson filed a motion for post-conviction DNA
testing under Chapter 64 of the Texas Code of Criminal Procedure,
which the trial court granted.2      The trial court found that the
test results were "not favorable" to Johnson and an intermediate
court of appeals affirmed that conclusion.      See Johnson v. State,
183 S.W.3d 515 (Tex. App. - Houston [14th Dist.] 2006, pet. ref'd).
In doing so, the court of appeals acknowledged that test results
for DNA found in a semen stain on the victim's underwear did not
match Johnson, but were a match to the victim's boyfriend, with

whom she had been sexually active.      See id. at 518.   The court of
appeals noted, however, that witnesses who testified at trial saw

Johnson abduct the victim and drag her into an abandoned building.
See id. at 517-18.    Witnesses immediately summoned the police, who
arrived at the scene of a reported rape in progress and, upon


     1
      Petition, Docket Entry No. 1, pp. 2-3.      For purposes of
identification, all page numbers refer to the pagination imprinted
by the court's electronic filing system, CM/ECF.
     2
         Petition, Docket Entry No. 1, p. 3.
                                  -2-
encountering the disheveled victim, arrested Johnson. See id. The

victim testified that Johnson raped her and threatened to kill her.
See id. at 517.      A physical examination of the victim revealed
evidence of sexual assault and the witnesses who testified at
trial, including the victim, identified Johnson as the perpetrator.

See id. at 518.
     On May 30, 2019, this court received Johnson's federal habeas
corpus Petition, which is not dated. 3     Because Johnson's MSJ is
dated May 23, 2019, the court will treat his Petition as if it were

filed on that date pursuant to the prison mail-box rule.4   Johnson
claims that he is "actually innocent" because post-conviction
testing disclosed that DNA found on the victim's underwear was
attributed to the victim's boyfriend, not Johnson.5 Johnson claims

further that the State failed to disclose exculpatory evidence
known to them at the time of trial in violation of Brady v.
Maryland, 373 U.S. 83 (1963). 6 Specifically, Johnson contends that
the State suppressed evidence that the victim had sex with her



     3
         Petition, Docket Entry No. 1, p. 10.
     4
      Johnson's MSJ, Docket Entry No. 4, p. 12. Under the mail-box
rule established by Houston v. Lack, 108 S. Ct. 2379, 2382-83
(1988), a federal habeas petition is considered filed on the date
it is delivered to prison authorities for filing. See Spotville v.
Cain, 149 F.3d 374, 377 (5th Cir. 1998).
     5
      Petition, Docket Entry No. 1, p. 6; Johnson's MSJ, Docket
Entry No. 4, p. 4.
     6
         Petition, Docket Entry No. 1, p. 6.
                                  -3-
boyfriend the morning of the alleged aggravated sexual assault by

Johnson. 7


                             II.   Discussion

A.   The One-Year Statute of Limitations

     According to the Antiterrorism and Effective Death Penalty Act

of 1996 (the "AEDPA"), Pub. L. No. 104-132, 110 Stat. 1214 (1996),
all federal habeas corpus petitions filed after April 24, 1996, are
subject to a one-year limitations period found in 28            U.S.C.
§ 2244(d), which provides as follows:

     (d)(1)        A 1-year period of limitation shall apply to
                   an application for a writ of habeas corpus by
                   a person in custody pursuant to the judgment
                   of a State court. The limitation period shall
                   run from the latest of--

             (A)   the date on which the judgment became final by
                   the conclusion of direct review or the
                   expiration of the time for seeking such
                   review;

             (B)   the date on which the impediment to filing an
                   application created by State action in
                   violation of the Constitution or laws of the
                   United States is removed, if the applicant was
                   prevented from filing by such State action;
             (C)   the date on which the constitutional right
                   asserted was initially recognized by the
                   Supreme Court, if the right has been newly
                   recognized by the Supreme Court and made
                   retroactively   applicable  to  cases   on
                   collateral review; or

             (D)   the date on which the factual predicate of the
                   claim or claims presented could have been

     7
         Johnson's MSJ, Docket Entry No. 4, p. 11.
                                   -4-
                    discovered        through     the   exercise      of   due
                    diligence.
28 U.S.C.    §   2244(d)(1).        Because the pending Petition was filed
well after April 24, 1996, the one-year limitations period clearly
applies.     See Flanagan v. Johnson, 154 F.3d 196, 198 (5th Cir.
1998) (citing Lindh v. Murphy, 521 U.S. 320 (1997)).

        Because Johnson's claims are based on post-conviction DNA
testing,    the statute of limitations began to run pursuant to
§    2244(d)(1)(D) when Johnson became aware of the test results
during the state court proceedings that took place pursuant to
Chapter 64 of the Texas Code of Criminal Procedure.                        As noted
above, the intermediate court of appeals affirmed the trial court's
decision to deny Johnson's motion for relief under Chapter 64 in
2006.     See Johnson v. State, 183 S.W.3d 515 (Tex. App. - Houston
[14th Dist.] 2006, pet. ref'd).               Using the date most favorable to
Johnson,    the statute of limitations expired one year from the
termination of those state court proceedings, which ended in 2006.
Johnson's federal habeas Petition, filed on or about May 23, 2019,
is untimely by more than ten years and is therefore barred from

federal review unless a statutory or equitable exception applies.

B.      The Availability of Tolling Under 28 U.S.C. § 2244(d} (2)

        Under 28 U.S.C.         §   2244(d)(2),    the time during which a
"properly filed application for [s]tate post-conviction or other
collateral       review"   is       pending    shall    not   count    toward    the


                                         -5-
limitations period on federal habeas review. Court records reflect
that Johnson filed a state habeas corpus application under Article
11.07 of the Texas Code of Criminal Procedure (Trial Court Case No.
527808-A) in 2010, which was supplemented with an actual-innocence
claim in 2011, and a Brady claim in 2014.               See Ex parte Johnson,
No. WR-16-184-02, 2014 WL 2609524, at *1 (Tex. Crim. App. June 11,
2014)     (describing    Johnson's       initial       application    and   the
supplemental claims)         That application was denied on March 25,

2015, without a written order on findings made by the trial court
after a hearing on Johnson's claims. 8
     Thereafter, Johnson filed a second state habeas application
(Trial Court Case No. 527808-B), which the Texas Court of Criminal
Appeals    dismissed    on   October    5,     2016,   under   Article   11.07,
§ 4(a)-(c) of the Texas Code of Criminal Procedure, as an improper
successive application or an abuse of the writ. 9                    Neither of

Johnson's state habeas applications tolls the federal habeas
limitations period under§ 2244(d)(2) because both were filed after
the limitations period expired.              See Scott v. Johnson, 227 F.3d

260, 263 (5th Cir. 2000).




     8
      See Texas Judicial Branch       Court of Criminal Appeals
website, available at: http://search.txcourts.gov (last visited
June 26, 2019) (Ex parte Fredrick Wayne Johnson, WR-16,184-02).
     9
      See Texas Judicial Branch       Court of Criminal Appeals
website, available at: http://search.txcourts.gov (last visited
June 26, 2019) (Ex parte Fredrick Wayne Johnson, WR-16,184-03).
                                       -6-
C.   There is No Other Basis for Statutory or Equitable Tolling

     Johnson does not demonstrate that there is any other statutory

basis to toll the limitations period.       Instead, Johnson appears to

argue that his delay should be excused for equitable reasons

because he is actually innocent. 10

     A free-standing allegation of actual innocence is not an

"independent constitutional claim" that is actionable on federal

habeas corpus review.     See Herrera v. Collins, 113 S. Ct. 853, 869

(1993); see also Graves v. Cockrell, 351 F.3d 143, 151 (5th Cir.

2003) (observing that the Fifth Circuit has repeatedly held that

claims of actual innocence are "not cognizable" on federal habeas

review) (citations omitted)). If proven, however, actual innocence

may excuse a failure to comply with the one-year statute of

limitations on federal habeas corpus review.          See McOuiggin v.

Perkins, 133 S. Ct. 1924, 1928 (2013).         To be credible a habeas

petitioner must support a claim of actual innocence with "new

reliable evidence - whether it be exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence -

that was not presented at trial."       Schlup v. Delo, 115 S. Ct. 851,

865 (1995).      To prevail on such a claim a petitioner must show

"that it is more likely than not that no reasonable juror would

have convicted him in light of the new evidence."          Id. at 867.

Johnson falls far short of this showing.


     10
          Johnson's MSJ, Docket Entry No. 4, pp. 8-10.
                                  -7-
     Johnson does not support his claim with new reliable evidence

of an exculpatory nature that demonstrates his actual innocence
under the standard articulated in Schlup. Despite the existence of
post-conviction testing that disclosed the presence of DNA from the
victim's boyfriend,    Johnson fails to overcome the overwhelming

evidence that was presented against him at trial in the form of
eyewitness testimony,     which   was summarized in detail by the

intermediate court of appeals on direct appeal and in response to
his motion for relief under Chapter 64. See Johnson, 800 S.W.2d at
565; Johnson, 183 S.W.3d at 517-18.     As those decisions reflect,
the intermediate court of appeals found that witnesses summoned the
police after they saw Johnson abduct the victim and drag her into
a nearby building.    Johnson was arrested at the scene for sexually
assaulting the victim, who identified Johnson as the man who raped
her. Johnson presents no evidence to refute these facts, which are
presumed correct on federal habeas review, 11 and he does not
otherwise show that it is more likely than not that no reasonable
juror would have found him guilty of the charges against him.



     11 Findings of fact are "presumed to be correct" unless the
petitioner rebuts those findings with "clear and convincing
evidence." 28 U.S.C. § 2254(e)(1).     The state appellate court's
findings about the facts of the offense in the trial record are
entitled to the presumption of correctness.        See 28 U.S.C.
§ 2254(e)(1); Sumner v. Mata, 102 S. Ct. 1303, 1304-05 (1982) (per
curiam) (stating that "the presumption of correctness is equally
applicable when a state appellate court, as opposed to a state
trial court, makes the finding of fact"); Moody v. Quarterman, 476
F.3d 260, 268 (5th Cir. 2007) (same) (citations omitted).
                                  -8-
Because Johnson has not shown that he is actually innocent, he is
not entitled to tolling under McOuiggin.
        Johnson has not otherwise shown he pursued federal review of
his   claims   with   the requisite       due   diligence   or that   "'some
extraordinary circumstance stood in his way' and prevented timely

filing."    Holland v. Florida, 130 S. Ct. 2549, 2562 (2010) (quoting
Pace v. DiGuglielmo, 125 S. Ct. 1807, 1814 (2005)).               Although
Johnson represents himself, it is settled that a petitioner's pro
se status, incarceration, and ignorance of the law do not excuse
his failure to file a timely petition and are not grounds for
equitable tolling.        See Felder v. Johnson, 204 F.3d 168, 171-72
(5th Cir. 2000); Fisher v. Johnson, 174 F.3d 710, 714 (5th Cir.

1999)      Because Johnson fails to establish that any exception to
the AEDPA statute of limitations applies, the Petition will be
dismissed as untimely under 28 U.S.C. § 2244(d) (1).


                  III.    Certificate of Appealability

        Rule 11 of the Rules Governing Section 2254 Cases requires a
district court to issue or deny a certificate of appealability when
entering a final order that is adverse to the petitioner.                 A
certificate of appealability will not issue unless the petitioner
makes "a substantial showing of the denial of a constitutional
right," 28 U.S.C.     §   2253(c)(2), which requires a petitioner to
demonstrate    "that reasonable     jurists would find the district
court's assessment of the constitutional claims debatable or

                                    -9-
wrong."   Tennard v. Dretke, 124 S. Ct. 2562, 2565 (2004) (quoting

Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000)).   Where denial of
relief is based on procedural grounds, the petitioner must show not
only that "jurists of reason would find it debatable whether the
petition states a valid claim of the denial of a constitutional

right," but also that they "would find it debatable whether the
district court was correct in its procedural ruling."    Slack, 120
S. Ct. at 1604.
     A district court may deny a certificate of appealability,
sua sponte, without requiring further briefing or argument.     See
Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000).        For
reasons set forth above, this court concludes that jurists of
reason would not debate whether any procedural ruling in this case
was correct or whether the petitioner states a valid claim for
relief.   Therefore, a certificate of appealability will not issue.

                     IV.   Conclusion and Order

     Accordingly, the court ORDERS as follows:

     1.    The Petition for a Writ of Habeas Corpus by a
           Person in State Custody (Docket Entry No. 1) filed
           by Fredrick Wayne Johnson is DISMISSED with
           prejudice as barred by the one-year statute of
           limitations.
     2.    The petitioner's Application to Proceed In Forma
           Pauperis (Docket Entry No. 2) is GRANTED, and his
           Motion for Summary Judgment with Brief in Support
           (Docket Entry No. 4) is DENIED.

    3.     A certificate of appealability is DENIED.

                                -10-
     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the petitioner.

     SIGNED at Houston, Texas, on this the 27th day of June, 2019.




                                     UNITED STATES DISTRICT JUDGE




                              -11-
